The evidence shows that the $1,005, in addition to other amounts received, was earned by the attorney who conducted the foreclosure proceedings. For that reason, and aside from the contract for compensation, we determine that the order, so far as it reduces the sum of $1,005 and surcharges the committee with the sum of $755, should be reversed, and the allowance of $1,005 should be restored. As so modified the order is affirmed, with ten dollars costs and disbursements. Jenks, P. J., Thomas, Staple-ton, Rich and Putnam, JJ., concurred.